Certified State Law Question, No. 4:97CV0147. On preliminary memoranda pursuant to S.Ct.Prac.R. XVIII(6). The court will answer both questions certified by the United States District Court for the Northern District of Ohio, Eastern Division, found at page 2 of the court’s Certification Order filed December 30, 1997:
“(1) Is a helicopter a ‘motor vehicle’ under Ohio Revised Code § 4501.01 for purposes of the mandatory underinsured motorist coverage set forth in Ohio Revised Code § 3937.18?;
“(2) Does the word ‘land,’ incorporated by reference in the form Auto-Owners policy, impermissibly modify the words ‘motorized vehicle’ so as to eliminate UIM coverage mandated by Ohio Revised Code § 3937.18?”
Lundberg Stratton, J., dissents.
Sua sponte, cause consolidated with 98-21, supra.